 In the Matter of CADILLAC AUTOMOBILE COMPANY OF BOSTON, EM-PLOYERandLOCAL 496 OF THE INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA,A. F. OF L. AND LODGE 1898, INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERCase No. 1-RC-1214SUPPLEMENTAL DECISIONANDORDER AMENDING CERTIFICATION OFREPRESENTATIVESJune 20, 1950On December 8, 1949, the Board issued a Decision and Direction ofElection in the above-entitled case.'Following the election, whichwas conducted on January 6, 1950, the Regional Director for the FirstRegion issued, on January 16, 1950, a Certification of Representatives,certifying Local 496 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. of L.,herein called the Teamsters, and Lodge 1898, International Associa-tion of Machinists, as the joint collective bargaining representativeof employees in the unit previously found to be appropriate by theBoard.On March 23, 1950, the joint Petitioner moved to amend the Cer-tification of Representatives by substituting therein "Local 841" for"Local 496" of the Teamsters, the same international labor organiza-tion.On April 10, 1950, the Board issued and served tip on all partiesa notice to show cause why the motion should not be granted.OnApril 20, 1950, the Employer filed an affidavit of cause, opposing themotion and alleging that Local 841 is a different labor organizationfrom Local 496; that the motion is therefore a motion to certify anew and different bargaining representative from that originallychosen by the employees and certified; and that no provision of theAct authorizes certification except upon petition for investigation andcertification under Section 9 of the Act.'Unpublished. '90 NLRB No. 85.460 CADILLAC AUTOMOBILE COMPANY OF BOSTON461On May 2, 1950, the Board remanded the case to the Regional Direc-tor for hearing on the issues.On May 17, 1950, the hearing was heldbefore Torbert H. Macdonald, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the followingsupplemental findings of fact :On January 16, 1950, at the time of the issuance of the Certificationof Representatives in this proceeding, Local 496 of the Teamsters hadjurisdiction under its charter to represent employees in various indus-trieswithin the Boston, Massachusetts, area.Thereafter, membersof Local 496 who were employed in the automotive industry in thatarea, with the permission of Local 496, applied to the Teamsters for theissuance of a charter for a new local restricted. to employees in theautomotive industry.The Teamsters granted the application andchartered Local 841 for member employees in the automotive industry.Thereafter, all members of Local 496 who worked in the automotiveindustry were transferred by the Teamsters from Local 496 to Local841.Local 496 and Local 841 thereafter continued to function aslocals of the Teamsters in the area.In our opinion sufficient cause has not been shown why the motionof the joint Petitioner should not be granted?We will thereforegrant the motion.ORDERIT IS HEREBY ORDERED that the Certification of Representatives issuedto Local 496 of the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. of L., and Lodge1898, International Association of Machinists, be, and it hereby is,amended by substituting therein "Local 841" for "Local 496" of theInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, A. F. of L.3CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in the con-sideration of the above Supplemental: Decision and Order AmendingCertification of Representatives.MEMBER Ml7RDOCK, dissenting :I disagree with the action of my colleagues in "amending" a certif-icate issued last January to Local 496 of the Teamsters, by substi-tuting Local 841 in lieu of Local 496 as the bargaining representativeof this Employer's employees.Both of these locals are presently in2MissouriServiceCompany,87 NLRB 1142.1This amendment is not to be construed as a recertification. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDexistence.The employees voted to be represented by Local 496; theydid not vote to be represented by Local 841. I do not believe thefact that members of the automotive group in Local 496' obtained acharter from the international union as Local 841, and that the Team-sters then transferred the members of Local 496 who were in theautomotive group to the new Local 841, is sufficient justification towarrant transferring the certificates.Both of these locals are ofthe amalgamated type, having members among several employers..We do not even know whether this Employer's employees, who selectedLocal 496 as their bargaining representative, approve of the transferof membership and the substitution of Local 841 as their bargainingrepresentative, assuming that such a change can be made short ofa new election. I regard the instant case where Locals 496 and841 are both in existence as distinguishable fromMissouri PublicService Company,87 NLRB 1142, cited by my colleagues.There,.the certified localmergedwith another local, passing out of existence,.and the record showed that "all officers and members" of the certifiedlocal transferred their membership to the second local.Althoughthe Board transfers the certificate in the merger cases the instantcase falls under the general rule stated in an order denying an amend-ment to the certificate inThe Murray Company,16-RC-2, 5, that "itis contrary to Board practice to change the bargaining representativefor a certified unit without conducting an election among the em-ployees in the unit affected by the proposed change of bargainingrepresentative."